Citation Nr: 1621647	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  12-24 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUE

Entitlement to waiver of recovery of an overpayment of improved pension benefits in the calculated amount of $9,733, to include whether the overpayment was properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran had active service from October 1970 to January 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision by the St. Paul, Minnesota, Committee on Waivers and Compromises (Committee), which denied waiver of recovery of an overpayment of improved pension benefits in the calculated amount of $24,373.33, on the basis that the request had not been timely filed.  The Veteran appealed this determination to the Board.  

In a January 2015 decision, the Board found the Veteran's waiver request timely, and remanded the underlying issue of waiver of recovery of the overpayment for additional development.

Thereafter, in a February 2005 decision, the Committee granted a partial waiver of recovery of the overpayment in the amount of $14,640, due to sole VA error.  Waiver of the recovery of the balance of the overpayment was denied.  What remains on appeal before the Board is the issue of entitlement to waiver of recovery of an overpayment of improved pension benefits in the calculated amount of $9,733.

In addition to the paper claims file, this appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  VBMS contains an Appellate Brief and other irrelevant documents.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.



REMAND

The Veteran maintains, in part, that he never received the pension funds at issue because he was in prison.  He further maintains that if these checks were cashed, than someone was stealing his pension checks during this time.  See August 2012 VA Form 9 in paper claims file, July 2015 statement in VVA and December 2015 Informal Hearing Presentation in VBMS.

In January 2015, this case was remanded by the Board, in part, to provide the Veteran with notice of the requirements for establishing sole VA error.  See 38 C.F.R. § 3.500(b)(2).  The Board also directed that the Veteran be provided with a Financial Status Report to complete and return.  Finally, the AOJ was directed to ascertain whether the PO Box to which the VA pension checks were sent remained in the Veteran's name, and the process by which the VA pension checks were negotiated, e.g., whether the negotiation involved a joint account.

Although the AOJ did grant a partial waiver of the recovery of the overpayment of pension benefits, a waiver of the recovery of the remaining $9,733 was denied and the aforementioned development was not completed on remand.  The Board regrets any further delay in this case.  However, in view of the AOJ's failure to follow the directives in the January 2015 remand, the Board concludes that additional development of the record is required prior to appellate disposition.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the requirements for waiver of recovery of an overpayment, including the requirements for establishing sole administrative error.

2.  Request that the Veteran provide a current Financial Status Report listing all monthly income, monthly expenses, and assets.  Once obtained, all documentation should be associated with the claims file. 
 
3.  Thereafter, prepare an audit, setting forth the period of the overpayment of $9,733 at issue, and the amounts due and paid to the appellant.  

In this regard, verify whether the PO Box to which the pension checks were sent remained in the Veteran's name, and the process by which the VA pension checks were negotiated, e.g., whether the negotiation involved a joint account.

Once compiled, the audit report must be associated with the claims file, and a copy must be sent to the Veteran and his representative. 

4.  Thereafter, formally adjudicate the issue of whether the overpayment of $9,733 charged to the Veteran was properly created, to include a determination as to whether the overpayment of benefits was the result of sole VA error under 38 C.F.R. § 3.500(b)(2). 
 
4.  If the overpayment of $9,733 is found to be valid and properly created, readjudicate the issue of whether the Veteran's waiver request is precluded by the principles of equity and good conscience.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965. 
 
5.  If the determinations remain unfavorable with regard to the issues of (a) the validity of the debt and (b) whether the waiver request is precluded by the principles of equity and good conscience, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



